Title: From Thomas Jefferson to Henry Lee, Sr., 13 April 1781
From: Jefferson, Thomas
To: Lee, Henry, Sr.



Sir
In Council April 13th. 1781

I am exceedingly sorry to hear that the Counties on Potowmac are so much harrassed by the Enemy and am very apprehensive it will continue some Time untill our Allies can clear us of them which I hope and expect.
The Act of Assembly referred to in your letter as authorizing the Executive to raise Militia Cavalry only gave that Authority where there was reason to apprehend a Mutiny against the late Draught. Upon this Apprehension we authorized the raising a Troop for the two Counties of Northumberland and Lancaster and no where else. We wish exceedingly that we had a Power of doing it, because it would be the most effective protection to the exposed Counties which could be given them by Land. All we can venture to do is if you can make use of a Party of Militia not exceeding the Number of a Troop as mounted Infantry, finding their own Horses, we may order forage to be found them while on actual Duty, but in every other Respect they must be considered as Militia for this Purpose. I inclose you an order to Mr. McMillan Deputy to Mr. Brown in your County. I am &c,

T. J.

